DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 4/29/2022. Claim 3 has been cancelled. Claims 1, 2, and 4-6 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oi (US20200258230) in view of in view of Oya (US20210027473) and Zadeh (US8103085).
Regarding claim 1, Oi teaches an inspection apparatus comprising: 
an input device (1012 in fig. 2);
a display device (1010 in fig. 2, para. [0050]); and 
one or a plurality of processors (1002 in fig. 2), wherein 
the one or the plurality of processors is programmed to execute a method including: 
converting an inspection target image representing an inspection target into a virtual good article image (22 in fig. 1, para. [0039], The normal image generation unit 22 functions as a generation unit and estimates, from a center-removed patch image out of an image pair for an inspection image, a center image that is an image of the center part thereof and generates, as a normal image, an estimation image estimated by the center-removed patch image) by using a learning model (16 in fig. 1), the learning model being trained so that an image representing a good article is generated based on features of a plurality of targets that are determined as good articles (para. [0036], The learning unit 16 performs learning by using a center-removed patch image as learning data and a center image as training data out of an image pair for a learning image and creates a learning model used for restoring a center image from the center-removed patch image), the learning model determining an article to be a good article only when the article does not include a defect that is not designated as an allowable defect (para. [0074]-[[075], Regarding claim 1, Oi discloses an inspection apparatus comprising: 
a display device (1010 in fig. 2, para. [0050]); and 
one or a plurality of processors (1002 in fig. 2), wherein 
the one or the plurality of processors is programmed to execute a method including: 
converting an inspection target image representing an inspection target into a virtual good article image (22 in fig. 1, para. [0039], The normal image generation unit 22 functions as a generation unit and estimates, from a center-removed patch image out of an image pair for an inspection image, a center image that is an image of the center part thereof and generates, as a normal image, an estimation image estimated by the center-removed patch image) by using a learning model (16 in fig. 1), the learning model being trained so that an image representing a good article is generated based on features of a plurality of targets that are determined as good articles (para. [0036], The learning unit 16 performs learning by using a center-removed patch image as learning data and a center image as training data out of an image pair for a learning image and creates a learning model used for restoring a center image from the center-removed patch image), the learning model determining an article to be a good article only when the article does not include a defect that is not designated as an allowable defect (para. [0042], [0074]-[0075], the defect article detection unit 26 determines whether an inspection target article included in an inspection image is a normal article or a defect article and distinguishes and detects a defect article that is abnormal., distinguishing a normal article and a defect article),
generating a difference between the virtual good article image and the inspection target image as a defect candidate image (26 in fig. 1, para. [0041]-[0042], [0089], The defect article detection unit 26 functions as a comparison unit and compares a center image out of an image pair for an inspection image with a normal image generated from a center-removed patch image thereof; Accordingly, the defect article detection unit 26 determines whether an inspection target article included in an inspection image is a normal article or a defect article and distinguishes and detects a defect article that is abnormal), and 
displaying the defect candidate image on the display device (para. [0041], Moreover, the defect article detection unit 26 functions as an output unit and outputs a result of the comparison).

Oi fails to teach receiving, from the input device, designation of an allowable defect candidate from one or a plurality of defect candidates included in the defect candidate image displayed on the display device via a user interface,  
restructuring the learning model so that the image from which the designated allowable defect candidate is excluded is generated, and
displaying, on the display device, the update defect candidate image in which the designated allowable defect is excluded.

However Oya teaches receiving designation of a defect candidate from one or a plurality of defect candidates (para. [0016]-[0020], the predetermined disqualification condition) included in the defect candidate image (abstract, training-data candidates) displayed on the display device via a user interface (5 in fig. 1), and 
restructuring the learning model so that the image from which the designated defect candidate is excluded is generated (abstract, determining training data by removing pattern edges and corresponding images from the training-data candidates, the pattern edges to be removed being pattern edges satisfying a predetermined disqualification condition).
Therefore taking the combined teachings of Oi and Oya as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Oya into the apparatus of Oi. The motivation to combine Oi and Oya would be to provide highly accurate edge detection using machine learning (para. [0008] of Oya).

Zadeh teaches receiving, from an input device (col. 1 lines 57-61, col. 2 lines 2-5, col. 3 line 65 - col 4 line 1, col. 6 lines 17-21, a predetermined tolerance implies a user selects the tolerance range), designation of an allowable defect candidate (col. 2 lines 2-5 and 19-23, col. 6 lines 17-21) and displaying, on a display device, the update defect candidate image in which the designated allowable defect is excluded (fig. 13, col. 6 lines 42-50, col. 9 lines 30-39).
Therefore taking the combined teachings of Oi and Zadeh as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Zadeh into the apparatus of Oi. The motivation to combine Oi and Zadeh would be to afford greater flexibility in the inspection of objects that may have degrees of allowable variability on their surface features (col. 2 lines 2-7 of Zadeh).


Regarding claim 2, the modified invention of Oi fails to explicitly teach an inspection apparatus wherein the one or the plurality of processors is programmed to execute the method further including: 
causing the display device to display the virtual good article image.

However one of ordinary skill in the art would have found it obvious to display the virtual good article image (IMn in fig. 11, para. [0081] of Oi). The motivation to do so would be to distinguish an anomaly at high accuracy while reducing influence of an individual difference of images (para. [0010] of Oi) and allow a user to view all available images.


Regarding claim 4, the modified invention of Oi teaches an inspection apparatus wherein the one or the plurality of processors is programmed to execute the method further including executing machine learning using images of the plurality of targets that are determined as good articles in appearance inspection and generating the learning model (para. [0036], [0070] of Oi).


Regarding claim 5, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 6, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663